                Case 2:20-cv-01759-TSZ Document 8 Filed 03/02/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
        REALM LICENSING LLC,
 6                            Plaintiff,
                                                        C20-1759 TSZ
 7         v.
                                                        ORDER
 8      SMARTSHEET INC.,
 9                            Defendant.

10
            By Minute Order entered February 19, 2021, docket no. 6, the Court directed
11
     plaintiff to show cause why this action should not be dismissed for failing to submit the
12
     requisite Joint Status Report. By voicemail and written response, docket no. 7, plaintiff’s
13
     counsel has advised that the parties have resolved this matter in principle.
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs. In the event settlement is not perfected, either party may
16
     move to reopen and trial will be scheduled, provided such motion is filed within 60 days
17
     of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            IT IS SO ORDERED.
20
            Dated this 2nd day of March, 2021.
21

22                                                     A
                                                       Thomas S. Zilly
23                                                     United States District Judge
     ORDER - 1
